DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the notifier" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Though a notifier is introduced in claim 5, claim 16 depends directly from claim 1, and therefore does not depend from claim 5. As such, the notifier in claim 16 lacks antecedent basis in the claims. A possible claim correction would amend claim 16 to depend from claim 5. This is the interpretation that will be used below.
Claims 17-19 depend from claim 16 and inherit this issue therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 20-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoshi et al. (US PGPub 2015/0071658 A1).
As to claim 1, Hoshi et al. teaches an image forming system (figure 1) that includes an image forming apparatus (2000, comprising 2010, 2030, 2040, 2042) including an image former (2010, 2030, 2040) that forms an image on a recording material (paragraph [0072]), the image forming system comprising: 
recording material storage (2060) enabled to store the recording material (paragraph [0085]); 
a recording material supplier (2054) that supplies the recording material from the recording material storage to the image former (paragraph [0085]); 
a recording material information detection apparatus (100) that is arranged outside the image forming apparatus (figure 1, where 100 is outside frame 2200 of printer 2000) and detects recording material information of the recording material (paragraph [0088]); and 
a hardware processor (131, 2090) that determines whether or not the recording material detected by the recording material information detection apparatus is settable into the recording material storage on the basis of the recording material information detected by the recording material information detection apparatus and information preset for the recording material storage (paragraphs [0126] and [0074]).
As to claim 2, Hoshi et al. teaches wherein the hardware processor determines whether or not the recording material detected is settable into the recording material storage on the basis of the recording material information detected and a usage prohibition condition preset for the recording material storage (paragraphs [0126] and [0074]).
As to claim 3, Hoshi et al. teaches wherein the usage prohibition condition is set for each of sheet feeding trays included in the recording material storage (paragraphs [0126] and [0074]).
As to claim 4, Hoshi et al. teaches wherein the recording material information detection apparatus (100) includes 
a recording material information detector (optical system 110) that detects recording material information of a recording material (paragraphs [0090] and [0096]), and 
a first communicator (the portion of 131 that communicates with 2090 over the cable in paragraph [0122]) that transmits first information corresponding to the recording material information to the image forming apparatus (paragraph [0122]), 
the image forming apparatus (2000) includes the image former (2010, 2030, 2040), and 
a second communicator (the portion of 2090 that receives the communication from 131 over the cable in paragraph [0122]) that receives the first information from the recording material information detection apparatus (paragraph [0122]), and 
the hardware processor determines whether or not the recording material detected by the recording material information detector is settable into the recording material storage on the basis of a combination of the recording material information corresponding to the first information received by the second communicator and the information of the recording material storage (paragraphs [0126] and [0074]).
As to claim 5, Hoshi et al. teaches wherein the image forming apparatus includes a notifier (display unit in paragraph [0157]) that performs notification of a determination result of whether or not the recording material is settable in accordance with an instruction of the hardware processor (paragraph [0157]). 
As to claim 20, Hoshi et al. teaches wherein the recording material information detection apparatus detects a physical property value of the recording material as the recording material information (paragraphs [0088] and [0118]-[0120]). 
As to claim 21, Hoshi et al. teaches wherein the recording material information detection apparatus (100) includes a recess (slit in figure 2) into which a user is allowed to insert at least a part of the recording material (figure 2 and paragraph [0089]), and detects the recording material information for the recording material inserted into the recess (paragraphs [0088] and [0118]-[0120]). 
As to claim 22, Hoshi et al. teaches wherein the recording material information detection apparatus (100) is further arranged outside the recording material storage (2060; see figure 1). 
As to claim 23, Hoshi et al. teaches wherein the recording material storage (2060) is included in the image forming apparatus (see figure 1).
As to claim 24, Hoshi et al. teaches wherein the recording material storage (2060) is connected to the image forming apparatus (see figure 1, where the tray 2060 is connected to the image forming apparatus 2200 through the structure allowing the sheet tray to be held in the desired position when inserted as shown). 
As to claim 25, Hoshi et al. teaches wherein the recording material is a sheet (paragraph [0089] and figure 2).
As to claim 26, Hoshi et al. teaches an image forming apparatus (figure 1) comprising: 
an image former (2010, 2030, 2040) that forms an image on a recording material (paragraph [0072]); 
a recording material supplier (2054) that supplies the recording material from recording material storage (2060) in which the recording material is stored to the image former (paragraph [0085]); 
an acquisitor (100) that acquires recording material information from a recording material information detection apparatus that is arranged outside the image forming apparatus (figure 1, where 100 is outside frame 2200 of printer 2000) and detects the recording material information of the recording material (paragraph [0088]); and 
a hardware processor (131, 2090) that determines whether or not the recording material detected is settable into the recording material storage on the basis of the recording material information acquired and information preset for the recording material storage (paragraphs [0126] and [0074]).
As to claim 27, Hoshi et al. teaches a non-transitory recording medium storing (132 and ROM of paragraph [0074]) a computer readable program executed by a computer (131, 2090) of an image forming apparatus (2000) including an image former (2010, 2030, 2040) that forms an image on a recording material (paragraph [0072]), the computer readable program causing the computer to execute: 
acquiring recording material information from a recording material information detection apparatus (100) that is arranged outside the image forming apparatus (figure 1, where 100 is outside frame 2200 of printer 2000) and detects the recording material information of the recording material (paragraph [0088]); and 
determining whether or not the recording material detected is settable into recording material storage on the basis of the recording material information acquired and information preset for the recording material storage in which the recording material is stored (paragraphs [0126] and [0074]).

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (US PGPub 2007/0235924 A1) teaches wherein the recording material storage is provided with a dehumidifier that dehumidifies the recording material, and the hardware processor determines that dehumidification of the recording material is necessary on the basis of the recording material information (paragraphs [0056]-[0061]). 
Horn (US PGPub 2008/0056738 A1) teaches a system using a scanner (30) to determine the sheet type and associate it with a particular tray (16a), including the notification of an unusual sheet type for the tray (paragraphs [0019]-[0020]).
Nakamura (US PGPub 2008/0084020 A1) teaches an image forming apparatus that requests the refilling of a specific type of paper to a specific tray if the paper is out (paragraphs [0088]-[0089]), however does not instruct a user based on measurement of a sheet type. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853